Title: To John Adams from Benjamin Stoddert, 12 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 12th. July 1799

If Capt. Talbott persists in declining the Command of the Constitution—I presume Capt. Sever will be quite equal to that service. For my own part, I have thought very highly of him, from his correspondence, and Capt. Murray informs me, that there was hardly a Vessel in our service, where better discipline was kept up than in the Herald, which he attributed in a great degree, to the good Regulations Sever had established while he had the command
Preble I beleive to be a very able Officer, but he is young in Commission. Yet if you prefer him, I see no objection to his taking the command of the Constitution for the present Cruise. At the end of it, it would be necessary, to exchange him for an older Captain.—As the Officer, commanding so fine a Ship, ought to have a separate command with many Vessels under him—this could not be the case with Preble but no Inconvenience could be experienced during the Contemplated Cruize with Barry—If Sever takes the Command I suppose he could retain it.—
So much delay will be occasioned by the Change of the Captain that it will be difficult to get the Ship to Norfolk as soon as the expedition from thence ought to Commence, to afford a prospect of the return of the Ships in full time to prepare for Winter Operations in the West Indies. Every days delay will add to the risk—As I do not know what arrangements You may have made about a Commander I can attempt none, further than the Suggestions I have already made—I will take the liberty to add that any Captain you think proper to order on this service may take the Instructions which Talbott has received & proceed as quickly as possible to Norfolk—
On the subject of Lieuts I enclose a list of all about Boston now in the Constitution & in the power of the Commander to call into service, standing on the list in the order in which they rank—Cordis I hope will not be called on—Lt. Beale I think ought not to be employed in that Ship—Lieut. Davidson of the Herald by this time I presume at Boston is said to be an excellent Officer—The Commanding Officer surely can select out of these, four or five Lts. fit for the Constitution.
I have the honor to be / with the highest respect / & esteem Sir Yr. Most / Obed Servt.

Ben StoddertLieutenants at & near Boston.
Richd. Beale}have been on board the ConstitutionIsaac HullJohn Blake CordisJoseph Strout—at Salem
Robt. W. Hamilton—BostonJohn Cruft—doJohn Davidson—doPeter Talman—doSamuel Parker—PortlandJoseph SaundersBostonHenry Jackson KnoxDo.John Collin—Do.